Citation Nr: 1444445	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for left upper extremity neuropathy from January 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from January 1985 to April 1989 and from July 1989 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a December 2011 decision, the Board denied an initial disability rating in excess of 10 percent for left upper extremity neuropathy.  In July 2012, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand, vacated the Board's December 2011 decision and remanded the Veteran's claim to the Board for action consistent with the Joint Motion.  

The Board subsequently remanded the claim in January 2013 in order to afford the Veteran a VA examination.  In a June 2013 decision, the Board granted a 30 percent rating for left upper extremity neuropathy from January 3, 2006.  In May 2014, the Court granted a Joint Motion for Partial Remand and remanded the claim to the Board for proceedings consistent with the Joint Motion.  The Joint Remand indicated that, to the extent the Board granted entitlement to an increased rating for service-connected left upper extremity neuropathy from January 3, 2006 to February 4, 2013, the determination should not be vacated.  


FINDING OF FACT

Throughout the initial rating period, the Veteran's left upper extremity neuropathy has been manifested by numbness and tingling of the arm, moderate carpal tunnel syndrome and moderate incomplete paralysis of the radial, median, ulnar, musculocutaneous and lower radicular group.


CONCLUSION OF LAW

A 40 percent initial rating is warranted for service-connected left upper extremity neuropathy from January 3, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8512 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In this case, prior to the initial rating decision in this matter, a February 2006 letter informed the Veteran of the evidence required to substantiate his claim for service connection for a left shoulder disability and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service VA outpatient treatment records.  VA provided the Veteran with a VA examination in February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner reviewed the claims file and interviewed the Veteran, and the VA examiner identified the affected peripheral nerves of the left upper extremity and described the degree of impairment of each affected nerve.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Analysis of Claim

Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.




Initial Rating for Left Upper Extremity Neuropathy from January 3, 2006

In November 2006, the RO granted service connection for left upper extremity neuropathy.  A 10 percent rating was assigned, effective from January 2006, pursuant to Diagnostic Code 8515, for disability of the median nerve.  In a February 2013 rating decision, the RO increased the disability rating to 30 percent, effective February 2013.  In a June 2013 decision, the Board granted a 30 percent rating for left upper extremity neuropathy from January 2006, pursuant to Diagnostic Code 8515, pertaining to impairment of the median nerve.   A February 2013 rating decision effectuated the increased rating.

The May 2014 Joint Motion found that the Board did not discuss evidence of impairment of the left lower radicular group or the applicability of Diagnostic Code 8512.  The Joint Motion noted that there was evidence in the February 2013 VA examination of impairment of the left lower radicular group (intrinsic hand muscles, wrist and finger flexors).  The Joint Motion indicated that the February 2013 VA examination which demonstrated impairment of the lower radicular group of the left upper extremity coupled with the February 2013 nerve conduction test required the Board to address whether a higher rating is warranted under Diagnostic Code 8512 (lower radicular group).  

As the Veteran is left-handed, the criteria pertaining to the dominant extremity are applicable to the claim.  Diagnostic Code 8512 provides that a 40 percent rating is warranted for moderate incomplete paralysis of the lower radicular group affecting the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the lower radicular group, and a 70 percent rating is warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512 (2013).  

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  

The Veteran had a VA examination in August 2006.  The Veteran complained of numbness and tingling involving the index finger and the thumb since a surgical procedure for recurrent dislocation.  The examiner noted that hardware or screws were put in the left shoulder, and the Veteran had numbness and tingling down the left arm and especially the left index finger and thumb.  The examiner noted that this impaired doing fine work and handling small instruments which were necessary in that he worked at an eye clinic doing ocular pressures and other things.   The Veteran reported difficulty handling small instruments.   The VA examiner diagnosed persistent neuropathy involving the left thumb and index finger secondary to previous shoulder surgery with primarily a sensory neuropathy.  

Upon VA examination in November 2007, the Veteran reported some numbness of the left thumb and the left small finger, in the ulnar nerve distribution.  The Veteran reported that he noticed that he dropped things when working as an ophthalmic assistant.  Motor and sensory examination of the left hand on examination was completely normal, equal and symmetrical.  The Veteran reported that he had slightly decreased perception of light touch when applied to the thenar and hypothenar eminences of the left hand.  However, he did perceive light touch when those areas were touched.  The examiner noted that there was no atrophy of the thenar or hypothenar eminences when compared to the right hand.  Grip strength in the hand was completely normal, equal and symmetrical.  The range of motion of the fingers was equal and symmetrical.  The examiner diagnosed sensory ulnar neuropathy secondary to degenerative disk disease/ degenerative joint disease of the spine.

In a February 2008 addendum, the physician who examined the Veteran in November 2007 clarified the diagnosis.  The examiner indicated that the VA examination in November 2007 showed a diagnosis of sensory ulnar neuropathy secondary to degenerative disease of the cervical spine.  The examiner opined that the ulnar neuropathy is more likely secondary to the degenerative disease of the lumbosacral spine, rather than the left shoulder dislocation.  

A report of a July 2010 VA examination reflects that the Veteran reported left upper extremity weakness and numbness and tingling of the whole hand.  This numbness and tingling was intermittent with no precipitating or alleviating factors.  The Veteran reported that leaning on his elbow made symptoms worse.  He did not describe any flares.  With respect to effects on his activities of daily living, he had to use his right hand more.  As far as his occupation, he reported that he had difficulty using ophthalmologic instruments.  

On physical examination, left upper extremity strength was grade 5, with the exception of his hand intrinsic muscles, which were grade 5-.  He had normal light touch with the exception over his thumb and index finger, where had had diminished but present light touch.  His deep tendon reflexes were grade 2+.  He had a negative Hoffman response.  He had a negative Tinel at the wrist and positive Tinel with numbness radiating to all fingers at the elbow.  His rapid alternating movements were mildly slow on the left when compared to the right.  The examiner diagnosed left ulnar neuropathy. 

Upon VA examination in February 2013, the Veteran reported neuropathy in the left arm and hand after left shoulder surgery in 1985.  He stated that the numbness and tingling had been progressively worse since then.  The examiner indicated that the symptoms attributable to the Veteran's peripheral nerve conditions included severe left upper extremity paresthesias or dysesthesias and severe numbness.  Other symptoms noted included weakness of the left hand and upper and lower arm.  The Veteran had 5/5 muscle strength of the left upper extremity with elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch.  The Veteran had normal sensory examination to light touch of the left shoulder area.  Sensation was decreased on examination of the inner and outer forearm and the hand and fingers.  The examiner noted that the posterior upper arm light touch was similar to the right upper arm.  All other areas had diminished sensation compared to the right arm.  Vibratory sensation was duller on the left in the same distribution.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  

The VA examiner indicated that there was mild incomplete paralysis of the left radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, and the lower radicular group.  The VA examiner indicated that the deficits noted on VA examination were wholly sensory.  The examiner indicated that strength was symmetric between right and left.  Sensory deficits and symptoms correlated with distal C5, 6, 7 and 8 and T1 sensory neuropathy beginning at the shoulder.  

A February 2013 addendum reflects that a nerve conduction velocity was performed.  The report reflects that the Veteran had an abnormal Compound Muscle Action Potential (CMAP) test and an abnormal Sensory Nerve Action Potential (SNAP) test.  Findings included moderate carpal tunnel syndrome of the left hand.  

The above evidence establishes that, throughout the appeal period, the Veteran's left upper extremity neuropathy has been manifested by weakness, numbness and tingling of the left arm and left hand.  Objective examination findings show decreased sensation of the forearm, hand and fingers.  Examination findings show  symmetric strength between the right and left upper extremities.  The February 2013 examination noted 5/5 muscle strength of the left upper extremity with elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch.  The August 2006 VA examination indicated that the Veteran's neuropathy was primarily sensory.  The February 2013 examination described the nerve impairment as wholly sensory.  With respect to the degree of impairment, the February 2013 VA examination noted "mild" incomplete paralysis of the lower radicular group.  However, the February 2013 EMG report described the Veteran's carpal tunnel syndrome as moderate.   Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more nearly approximates moderate incomplete paralysis.  As the left upper extremity disability affects the lower radicular group, a 40 percent rating is warranted throughout the initial rating period for moderate incomplete paralysis of the lower radicular group, pursuant to Diagnostic Code 8512.

The Board finds that a rating in excess of 40 percent is not warranted for service-connected left upper extremity neuropathy during the initial rating period.  In this regard, the applicable diagnostic codes pertaining to the median nerve, ulnar nerve and musculocutenous nerve only provide for a rating in excess of 40 percent for  complete paralysis of the nerve.  There are no findings of complete paralysis of any peripheral nerve of the left upper extremity.  For the reasons set forth above, a 40 percent initial disability rating is granted for service-connected left upper extremity neuropathy, pursuant to Diagnostic Code 8512.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's left upper extremity neuropathy.  The Veteran's left upper extremity disability is manifested by numbness, tingling and weakness.  These manifestations are contemplated by the rating criteria, which consider incomplete or complete paralysis of the affected nerves. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).





ORDER

A 40 percent initial rating is granted for left upper extremity neuropathy from January 3, 2006, subject to regulation governing the payment of monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


